Exhibit 10.1
 
AMENDMENT
TO
SECURED PROMISSORY NOTE DUE 2012


OF


BROADCAST INTERNATIONAL, INC.




Original Principal Amount:  $1,300,000
Original Issuance Date:  December 28, 2011






Whereas,  the Makers identified on the signature page attached hereto and
Broadcast International, Inc. (“Company”) on or about December 28, 2011 entered
into that certain Secured Promissory Note Due February 28, 2012 (“Note”) and
desire to amend the Note to extend the Final Maturity Date.


Now therefore, the Note is hereby amended as follows:
 
1.  
Paragraph 3 is hereby amended to provide that the “Maturity Date” shall be
defined as the date which is the earlier of nine months from the date hereof, or
the completion date of one or more offerings of the Company’s debt, equity or
equity-linked securities, which results in gross proceeds of at least $12
million.



2.  
Payment of interest from date of issuance through March 1, 2012 will be paid
pro-rata to the Makers in immediately available funds on or before March 9,
2012. Such interest is approximately $41,030.14 in aggregate.





In consideration of the extension set forth herein, Company agrees to issue to
the Makers additional warrants to acquire no less than 247,500 shares of common
stock of the Company.  Such warrants shall have a six year life, shall be
exercisable at $.35 per share, and shall have a weighted average ratchet
provision for at least 6 months from issuance as well as cashless exercise
rights in the absence of an effective registration statement. The Makers of the
Note shall continue to receive interest at the rate of 1.5% per month from the
date hereof until paid in full.  The exercise price of the warrants to acquire
357,500 shares of the Company’s common stock already held by Makers shall adjust
to $.52 per share.

 
Defined terms not defined herein shall have the same meaning as such terms have
in the Note. All other terms and conditions of the Note, as amended, shall
continue in full force and effect.

 


[Signature page overleaf]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have amended the Note effective as of the 28th
day of February, 2012.




BROADCAST INTERNATIONAL,
INC.                                                                                     



            By  
/s/ Rodney M. Tiede
   
 
   
Rodney M. Tiede,
   
 
   
President & CEO
   
 
 

 



MAKERS                                 By  
/s/ Amir L. Ecker
   
 
   
Amir L. Ecker
   
 
   
Individually and as Collateral Agent
   
 
 

 
 

            By  
/s/ Amir L. Ecker
   
 
   
Amir L. Ecker, General Partner
   
 
   
ACT Capital Partners, LP
   
 
 


 

            By  
/s/Bill DeWitt
   
 
   
Bill DeWitt, General Partner
   
 
   
DeWitt Family Partnership LP
   
 
 

 
 

            By  
/s/ David Gao
   
 
   
David Gao
   
 
 

 



            By  
/s/ Gus Blass II
   
 
   
Gus Blass II
   
 
 




            By  
/s/ John M. Tilney
   
 
   
John M. Tilney
   
 
 


 

            By  
/s/ William Scott
   
 
   
William Scott, Trustee
   
 
   
William Scott & Karen Kaplan Living Trust
   
 
 


 
 

--------------------------------------------------------------------------------